The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Disposition of Claims
Claims 1-33 are pending.
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20220031779A1, Published 02/03/2022.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.


Claim Objections
Claim 3 is objected to because of the following informalities:  the definition of the abbreviation “TAP” is not provided.  For clarity, it is requested that the first recitation of an abbreviation within a claim set be preceded by its full-length name (i.e. … transporter associated with antigen presentation (TAP) inhibitor...).  Further, the use of quotation marks inside the colons is not required (e.g. (TAP) instead of (“TAP”)).  
Appropriate correction is required. 



Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 and dependent claims 2-11, 13-15, 17-18, and 21-33 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 provides for the limitation of an “immediate early (IE)” promoter.  Claim 16 appears to state that the IE promoter is a27 (.alpha.27) promoter, but no other examples of what is meant by the limitation “IE promoter” is provided throughout the claim set.  The specification at ¶[0093] notes the IE promoter may be .alpha.0, .alpha.4, .alpha.22, .alpha.27, or .alpha.47.  It is not clear if the “IE promoter" must only come from a herpes simplex virus (i.e. HSV-1 or HSV-2), if it can come from another herpesvirus, or if said promoter comes from another virus or organism entirely (e.g. cytomegalovirus (CMV) immediate-early (IE) promoter, ¶[0103][0105], however there are also “Immediate-early” human genes, see e.g. Walton M, et. al. J Neurosci Res. 1999 Oct 1;58(1):96-106.)  Likewise, the metes and bounds of an “early promoter” and “late promoter” have not been clearly defined by the specification or instant claims, and these limitations are indefinite for similar reasons as the "IE promoter."  Furthermore, a timeframe has not been provided as to what would be considered “immediate early”, “early”, or “late” expression from such a promoter (i.e. it is not clear if an IE promoter is expressed X hours or minutes after infection, or only that the IE, early, and late must always be expressed in that order, or if the IE products activate the early promoters, and likewise the early promoters activate the late promoters.)  For the purpose of examination, this limitation will be examined, and the interpretation provided with any prior art rejection, but the claims must be amended for further clarification.
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claims 1 and 12 are rejected on the grounds of being indefinite.  Claims 2-11, 13-15, 17-18, and 21-33 are also rejected since they depend from claim 1 or 12, but do not remedy these deficiencies of claim 1 or 12.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a variant herpes simplex virus (HSV) having an intact endogenous Us12 (ICP47 or Vmw12) encoding gene and an intact endogenous Us11 (Vmw21) encoding gene, lacking functional ICP34.5 encoding genes, wherein each ICP34.5 encoding gene is replaced by a polynucleotide cassette comprising: (a) a Us11 encoding gene operably associated with an immediate early (IE) promoter; and (b) at least one heterologous gene encoding a polypeptide capable of enhancing an anti- tumor response.
Further limitations on the variant HSV according to claim 1 are wherein said at least one heterologous gene encodes an immunomodulatory polypeptide (claim 2); wherein the immunomodulatory polypeptide is selected from the group consisting of a transporter associated with antigen presentation 1/2 (TAP) inhibitor, granulocyte macrophage colony stimulating factor (GM-CSF), tumor necrosis factor (TNF)-alpha and CD40 ligand (CD40L)(claim 3), namely GM-CSF (claim 4); wherein said at least one heterologous gene encodes a prodrug converting enzyme (claim 5); comprising at least two (2) heterologous genes encoding a polypeptide capable of enhancing an anti-tumor response (claim 6), wherein said one of said two heterologous genes encodes a TAP inhibitor and the other encodes a mammalian GM-CSF (claim 7), wherein the TAP inhibitor inhibits a non- human TAP (claim 8), such as a murine TAP (claim 9), wherein the TAP inhibitor is the UL49.5 polypeptide from bovine herpesvirus (claim 10); and wherein one of said two heterologous genes encodes a TAP inhibitor and the other encodes a prodrug converting enzyme (claim 11).
Claim 12 is drawn to a variant herpes simplex virus (HSV) having an intact endogenous Us12 encoding gene and an intact endogenous Us 11 encoding gene, lacking functional ICP34.5 encoding genes, wherein each ICP34.5 encoding gene is replaced by a polynucleotide cassette comprising: (a) a Us 11 encoding gene operably associated with an immediate early (IE) promoter; and (b) a gene encoding an inhibitor of antigen presentation on class I major histocompatibility complex (MHC) molecules, wherein said inhibitor is capable of inhibiting antigen presentation on the surface of virally infected tumor cells.
Further limitations on the variant HSV according to claim 12 are wherein said inhibitor of antigen presentation is a TAP inhibitor (claim 13); wherein the polynucleotide cassette additionally comprises a heterologous gene encoding a polypeptide capable of enhancing an anti- tumor response (claim 14); wherein the heterologous gene encodes GM-CSF (claim 15); wherein the IE promoter is an a27 IE promoter (claim 16); wherein the heterologous gene is operably associated with a promoter selected from the group consisting of a CMV promoter and an EF 1a promoter (claim 17); and wherein said TAP inhibitor is a bovine herpesvirus (BHV) UL49.5 polypeptide (claim 18).
Claim 19 is drawn to a variant herpes simplex virus (HSV) having an intact endogenous Us12 encoding gene and an intact endogenous Us 11 encoding gene, lacking functional ICP34.5 encoding genes, wherein each ICP34.5 encoding gene is replaced with a polynucleotide cassette comprising a nucleic acid sequence set forth in one of SEQ ID NO: 21, SEQ ID NO: 22,: SEQ ID NO: 23, SEQ ID NO: 24 and SEQ ID NO: 25.
Claim 20 is drawn to a variant herpes simplex virus (HSV) having a genome sequence set forth in SEQ ID NO: 26, SEQ ID NO: 27, SEQ ID NO: 28, SEQ ID NO: 29, or SEQ ID NO: 30.
Claim 21 is drawn to a pharmaceutical formulation comprising: the variant HSV according to claim 1, and a pharmaceutically acceptable carrier for administration to tumor cells.
Further limitations on the pharmaceutical formulation according to claim 21 are wherein said administration to tumor cells is in situ (claim 22); and wherein said virus selectively infects human bladder cancer cells, human melanoma cells, human ovarian cancer cells, or human glioblastoma cells (claim 23).
Claim 24 is drawn to a method for killing tumor cells in a subject comprising: administering to a subject in need thereof the pharmaceutical formulation according to claim 21 under conditions effective to kill tumor cells in the subject.
Further limitations on the method according to claim 24 are wherein the tumor cells are selected from the group consisting of astrocytoma, oligodendroglioma, meningioma, neurofibroma, glioblastoma, ependymoma, Schwannoma, neurofibrosarcoma, medulloblastoma, melanoma cells, pancreatic cancer cells, prostate carcinoma cells, breast cancer cells, lung cancer cells, colon cancer cells, hepatoma cells, mesothelioma, bladder cancer cells, and epidermoid carcinoma cells (claim 25); wherein said virus selectively replicates in human bladder cancer cells, melanoma cells, ovarian cancer cells, or glioblastoma cells (claim 26); wherein the subject is a mammal (claim 27); wherein the mammal is a human (claim 28); and wherein the administration is carried out by injection, infusion, instillation or inhalation (claim 29).
Claim 30 is drawn to a method for treating cancer, wherein said method comprises administering to an individual in need of treatment, a therapeutically effective amount of the pharmaceutical formulation according to claim 24.
Further limitations on the method according to claim 30 are wherein the individual is a mammal (claim 31), namely a human (claim 32); and wherein the cancer is selected from the group consisting of bladder cancer, melanoma, ovarian cancer and glioblastoma (claim 33).


Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for generation of oncolytic HSV (oHSV) which comprise mutants in both copies of ICP34.5 genes, express US11 from α27 promoter at one ICP34.5 gene loci, and express UL45.9 and/or GM-CSF from the ICP34.5 gene loci, does not reasonably provide enablement for the use of this virus in methods to treat cancer or to kill tumor cells in a host.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). See also MPEP § 2164.01(a) and § 2164.04. Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention/Breadth of the claims.  The claims are drawn to a method for killing tumor cells in a subject, or a method for treating cancer, comprising administration of a specific formulation of oHSV to said subject.  Said oHSV is a variant herpes simplex virus (HSV) having an intact endogenous Us12 (ICP47 or Vmw12) encoding gene and an intact endogenous Us11 (Vmw21) encoding gene, lacking functional ICP34.5 encoding genes, wherein each ICP34.5 encoding gene is replaced by a polynucleotide cassette comprising: (a) a Us11 encoding gene operably associated with an immediate early (IE) promoter; and (b) at least one heterologous gene encoding a polypeptide capable of enhancing an anti- tumor response.  The method of “administering” is claimed generically and can be seen as any method of administration, and is only narrowed in dependent claims to injection, infusion, instillation, or inhalation.  Any type of tumor or cancer may be treated, and while subsequent dependent claims narrow down the tumor or cancer type, the Markush groupings provided are still rather large.  Further, the claims are drawn to a variant HSV, which includes HSV-1 and HSV-2.
State of the prior art/Predictability of the art.  The prior art has noted that specific mutations to HSV in double γ34.5 mutants affects its oncolytic ability.  For instance, in vivo passage has been used to develop improved Δγ34.5 anti-tumor activity; M002 is a Δγ134.5 recombinant that expresses murine IL-12, and was sequentially passaged in flank tumors of the HSV-1 resistant D54-MG cell line. This study was based on the assumption that the virus would, through selective pressure incurred by the tumor microenvironment, acquire mutations allowing for more efficient replication in the resistant tumor cell line.  However, secondary mutations introduced by passaging did not improve the anti-tumor activity of the Δγ34.5 recombinants. 
In contrast, in vivo passage in D54 flank tumors selected for second site Δγ34.5 mutants with different compensatory mutations and a different phenotype, and these in vivo passaged viruses demonstrated decreased neurovirulence as compared to the non-passaged parent viruses and resulted in significantly improved survival of tumor-bearing mice in two separate murine experimental brain tumor models: human D54-MG intracranial xenografts in SCID mice and murine Neuro-2a neuroblastoma syngeneic tumors in A/J mice. The in vivo passaged virus retained strict γ2 kinetic expression of the US11 gene and Δγ34.5 protein shutoff phenotype (Shah AC, et. al. Viruses. 2009 Dec;1(3):510-22. Epub 2009 Oct 22.; Sect. 5.2).  At the time of the review of Shah et. al., the specific mutation responsible for this improved phenotype had not been identified, but the art recognized that deletion of γ34.5 protein and altering the kinetic expression of the US11 gene did not always result in a desirable oncolytic phenotype.  Shah also notes the HSV mutants with a Δγ34.5 protein shutoff phenotype and altered kinetic expression of US11 can have different neurovirulence due to the background strain of the virus in addition to the cell type in which the virus is passaged (Sect. 5.1).  Therefore, the art has noted that multiple factors beyond altered kinetic expression of US11 can affect the oncolytic activity of the Δγ34.5 HSV virus, thus affecting its ability to be useful in methods of treating cancers or tumors.  
The art has also noted that those HSV armed with heterologous transgenes to mount an antitumor response can have mixed effects (See e.g. Andreansky S, et. al. Gene Ther. 1998 Jan;5(1):121-30.)  The study by Andreansky notes that Δγ34.5 HSV viruses which comprises IL-4 or IL-10 had different effects in vivo and that those armed with IL-4 prolonged the survival of subjects with tumors while those expressing IL-10 had little to no effect over controls (see entire document; abstract.)  
Additional factors that hamper the anti-cancer efficacy of oHSV include: attenuated potency of oHSV due to deletion or mutation of viral genes involved in virulence, restricting viral replication and spread within the tumor; suboptimal oHSV delivery associated with intratumoral injection; virus infection-induced inflammatory and cellular immune responses which could inhibit oHSV replication and promote its clearance; lack of effective incorporation of oHSV into standard-of-care, and poor knowledge about the ability of oHSV to target the particular tumor or cancer cells being treated (Ning J, et. al. Front Microbiol. 2014 Jun 20;5:303.)  In methods of using oHSV to treat a tumor or a cancer, it is essential to know if this oHSV will selectively replicate in the desired cell type, how the oHSV is delivered to the host in order to selectively target the tumor or cancer, and whether the oHSV will work in HSV seropositive hosts.  Delman et. al. (Delman KA, et. al. Hum Gene Ther. 2000 Dec 10;11(18):2465-72.; hereafter “Delman”) investigated the therapeutic efficacy of using oHSV in subjects with pre-existing immunity (entire document; see abstract.)  Delman tests G207, a HSV with deletions of both ICP34.5 genes (“Materials and Methods: Virus”, p. 2466).  Delman notes that the route of oHSV administration influenced efficacy of the oHSV treatment, as oHSV delivered intravenously to seropositive mice was attenuated compared to hepatic arterial therapy (abstract; Figs. 3-4).  

In summation, the art has noted that the oncolytic activity of the Δγ34.5 HSV virus shows some promise in vivo, but that varying factors, including kinetic expression of US12, type of antitumor transgene expressed, genetic background of the virus, other compensatory mutations in the virus, and environment in which the virus was grown, can affect the oncolytic activity of the virus and thus its potential as a therapeutic oncolytic treatment.  Other steps within the treatment method itself can affect the ability of the oHSV to be an effective antitumor tool, such as the host immune status and how the virus is delivered to the affected patient.  Therefore, there is significant uncertainty in the oHSV art, and adequate guidance as how to use the oHSV to treat patients is required.  
Working examples. The working examples disclosed in the specification describe generation of a Δγ34.5 HSV-1 virus, strain Patton, having intact endogenous US12 and US11, wherein the γ34.5 genes are replaced with US11 fused to the IE promoter α27 (¶[0172][0176]).  Resulting recombinants were selected on U251 glioblastoma cells which are non-permissive for the growth of Δ34.5 viruses that do not express Us11 at IE times.  This modified virus was named: Δ34.5::f1α27P-Us11 (“OV-2711”).  Further variant oHSV are created by inserting expression cassettes encoding UL49.5 and/or murine GM-CSF (“mGM-CSF”) under either the CMV or EF1α promoters adjacent to the α27-Us11 dominant selectable marker present in the γ34.5 locus targeting vector. The insertion of mGM-CSF into the γ34.5 locus in variant HSV based on OV-2711 (having intact endogenous Us11 and Us12 genes and lacking functional ICP34.5 expression) was expected to create a significantly better biologic for cancer treatment. These constructs were then co-transfected with purified Δ34.5 viral DNA into Vero cells. Recombinants are then selected by passage on U251 cells and plaque purified (¶[0183]; Table 1.)  The variant HSV generated encode Us12, however, they are deficient in CD8+ T-cell evasion in mice unless they express UL49.5 because Us12 does not inhibit rodent TAP (¶[0193]).  Further variants with varying regulatory sequences were generated and described (¶[0201]).  The prophetic testing of the efficacy of these viruses in immunocompetent, seropositive mice was described, although it does not appear as though any data was presented as to the actual results or efficacy of the noted recombinants in vivo in the murine model.  No HSV-2 viruses appear to be engineered or tested.
Guidance in the specification. The specification provides guidance towards generation of a HSV-1 strain Patton-based Δ34.5 mutant that has GM-CSF under control of the CMV or EF1α promoter and BGH polyA (¶[0200][0215]) in one ICP34.5 loci and/or Bovine herpesvirus (BHV) UL49.5 under control of the CMV or EF1α promoter in another ICP34.5 loci, with α27-controlled US11 in one ICP34.5 loci as well.   None of these mutants, derivatives, or isolates appear though to have been tested for their ability to reduce any type of tumor in vivo, as all the guidance for how to test in a murine, immunocompetent tumor mouse model (Example 7 starting at ¶[0222]) is prophetic in nature and it is unclear if said oHSV would be useful in treating, reducing, debulking, or inhibiting any type of tumor in vivo as the art has provided significant uncertainty as to the usefulness of certain oHSV in their ability to treat certain cancers.
Amount of experimentation necessary.  Additional research is required in order to determine how effective any variant HSV-1 or HSV-2 according to claim 1 would be in killing any tumor cells in a subject or treating any type of cancer in a subject.  As the art has noted, in vitro data does not necessarily correlate to results seen in vivo, especially if the oHSV is unable to replicate in a host because it is cleared by the host immune system or the heterologous transgene(s) expressed by said oHSV have little effect on the tumor or cancer.
For the reasons discussed above, it would require undue experimentation for one skilled in the art to use the claimed methods.  



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-18 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mohr et. al. (US 2006/0039894 A1; APPLICANT-CITED PRIOR ART IN IDS; Pub. 02/23/2006; hereafter “Mohr”) in view of Coffin et. al. (US20060188480A1, Pub. 08/24/2006; hereafter “Coffin”);
and in further view of Wiertz et. al. (US 2010/0092435 A1; Pub. 04/15/2010; CITED ART OF RECORD; hereafter “Wiertz”.)
The Prior Art
Mohr teaches an avirulent, oncolytic herpes simplex virus modified from a wild-type herpes simplex virus so that both γ134.5 genes of the virus have been deleted and each replaced with an interferon-resistance gene (namely Us11) that is expressed as an immediate-early gene, and pharmaceutical compositions which comprise said virus in pharmaceutically acceptable carriers or vehicles (entire document; see abstract.)  The modified HSV-1 have expression cassettes inserted into both γ134.5 genes of an HSV-1 strain 17 isolate, wherein the expression cassette is composed of the Us11 ORF fused to the HSV-1 a27 IE promoter (¶[0064]; reference claims 1 and 4; instant claim 16.)  Preferably, as Mohr teaches, the Us12 gene is functional and also retains the ability to express Us11 as a late gene under a late promoter as well (¶[0021]).  Mohr teaches the oHSV would be within a pharmaceutical composition that includes acceptable vehicles that allows for in situ administration to tumor cells (¶[0018-0019]; instant claims 21-22), such as melanoma cells or glioblastoma cells (¶[0044]; instant claim 23).  Mohr teaches that the binding of the US12 gene product (ICP47) blocks antigenic peptide presentation via MHC I molecules (e.g. is a TAP inhibitor), and that while US12 is absent in other oncolytic viruses (SUP1, G47delta, R47delta), this might induce viral antigen presentation on the surface of the infected cell and lead to a more robust immune response against the tumor and tumor antigens.  However, it was also noted by Mohr that the absence of Us12 might result in increased clearance of the oHSV, effectively eliminating the infection and the chances of it spreading through the tumor to exert its full oncolytic effect.  Mohr notes that while their virus has intact and functional Us12, as it is not effective in mice, it is unclear if it is better to have the Us12 gene product active or disengaged in the oHSV (¶[0039]).
While Mohr teaches the generation of the “base” oncolytic HSV-1 of the instant invention, Mohr is silent as to one or more additional heterologous transgenes expressed from said oHSV.  Further, Mohr notes that it would be important to determine in the mouse model if the TAP inhibitor protein was active or not, and notes that while the TAP inhibitor for HSV is active in their oHSV, that the use of a murine version is necessary as human TAP inhibitors and murine TAP inhibitors have about 100-fold less affinity for each other (¶[0039]).
Coffin teaches a oHSV which lacks both copies of ICP34.5 and comprises one or more heterologous transgenes, such as immunomodulatory proteins, prodrug converting enzymes, or fusogenic proteins, that make the oHSV an effective tool in treating tumors or cancers (entire document; see abstract, ¶[0008-0021]; instant claims 2, 5, 6, 14).  Said immunomodulatory protein may be TNF-alpha, CD40L, or GM-CSF (¶[0007]; instant claims 3-4, 15).  Said transgenes may be under control of constitutive promoters, such as CMV IE promoters (¶[0063-0067]; instant claim 17).  The engineered oHSV may be within pharmaceutical compositions which comprise acceptable carriers or diluents, wherein said compositions may be administered through direct injection to tumor cells (¶[0072-0073]; instant claims 21-22).  The oHSV may be administered to those with bladder, melanoma, or glioma cancer cells or tumors (¶[0070]; instant claim 23).  
Wiertz teaches what Mohr had also highlighted, that ICP47 is ineffective in murine cells and therefore cannot be tested in mouse models (¶[0006]).  Wiertz notes that the TAP inhibitor that would be most useful would be one that works in both murine and human cells, so as the laboratory studies may be translated into clinical settings (¶[0015][0017]).  Wiertz teaches viral vectors which express different TAP inhibitors (¶[0050]) and showed that bovine herpesvirus type 1 (BHV1) UL49.5 is consistently more effective in downregulating antigen presentation in human cells (¶[0060]) and in murine cells (¶[0064][0069]) and that BHV UL49.5 is noted at the first protein that can efficiently inhibit TAP function in multiple species, including mice (¶[0071]).  Wiertz indicates the use of BHV1 UL49.5 as a TAP inhibitor to allow for testing in multiple species (¶[0071]; instant claims 8-10, 18), and teaches the use of BHV-1 UL49.5 within expression constructs run under CMV IE promoters (¶[0019-0020]; instant claim 17).  As Wiertz teaches BHV-1 UL49.5 immune modulation occurs in human and mouse cells, one of skill in the art would recognize that this would allow expression constructs comprising UL49.5 to be tested within murine models for efficacy and to later be used in human cells or clinical studies.  Wiertz teaches the expression construct that expresses the UL49.5 may be a viral vector (¶[0023]), and that said expression construct may comprise further heterologous protein sequences, such as prodrug converting enzymes (¶[0021-0022]; instant claims 2-3, 5, 13).  
It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Mohr in order to generate a HSV which comprised heterologous transgenes, given the teachings of Coffin.  Given the teachings of Mohr, one of skill in the art would be motivated to determine if it would be efficacious to have a viral TAP inhibitor active or disabled, and one of skill in the art would be motivated to determine if there was a TAP inhibitor that could be tested in both animal and humans.  One such heterologous transgene, the BHV-1 UL49.5 gene as taught by Wiertz, would allow the oHSV to prevent the host immune response from recognizing and clearing the engineered virus from the host system and would be active in both murine and human systems.  The expression of other therapeutic transgenes, such as GM-CSF as taught by Coffin, would enhance the therapeutic oncolytic potential of the virus.  Therefore, arriving at the virus of instant claims 1, 7, and 11-12 would be obvious to a skilled artisan, given the combined teachings of Mohr, Coffin, and Wiertz.
It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Mohr in order to alter the oHSV to deliver additional heterologous therapeutic transgenes, thereby enhancing the therapeutic potential of the oHSV.  One would have been motivated to do so, given the suggestion by Coffin that adding additional therapeutic proteins to the oHSV improve the capabilities of the virus to destroy tumor cells in vivo, and that by inserting at least two transgenes into the ORF regions of ICP34.5 would enhance the therapeutic effect of the resulting virus.  There would have been a reasonable expectation of success, given the knowledge that Coffin teaches the addition of immune enhancing transgenes, such as GM-CSF, but also suggests the addition of genes to enhance the replication of the oHSV (¶[0048]).  One would be further motivated to include a TAP inhibitor that was active not only in humans, but in the animal model tested as well, given the suggestion by Mohr.  Wiertz provides that cross-species TAP inhibitor in the form of BHV UL49.5, thus allowing the theory of Mohr as to whether or not it was important to suppress or allow MHC class I presentation by the oHSV to be tested in the murine model.  Given what was known in the art at the time of filing as evidenced by Mohr, Wiertz, and Coffin, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Claims 1-18 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the following related applications:  
Mohr et. al. (US 2013/0034586 A1; Priority 06/04/2005; hereafter “Mohr-586”) or, in the alternative;  
Mohr et. al. (US 2011/0236415 A1; Priority 06/04/2005; hereafter “Mohr-415”); 
in view of Coffin et. al. (US20060188480A1, Pub. 08/24/2006; hereafter “Coffin”); and in further view of Wiertz et. al. (US 2010/0092435 A1; Pub. 04/15/2010; CITED ART OF RECORD; hereafter “Wiertz”.)
The applied references (‘586 and ‘415) have a common assignee (New York University) and inventor (Ian Mohr, Matthew Mulvey) with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq.
The Prior Art
Note that the ‘586 and ‘415 references are child applications of the Mohr reference detailed supra (Mohr ‘894).  The rejection over Mohr in view of the teachings of Coffin and Wiertz was set forth supra and will not be repeated herein.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, 22-39, and 42-64 of U.S. Patent No. 9,623,059. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to variant oHSV which comprise functionally inactive ICP34.5 genes, Us11 gene associated with an IE promoter, and a heterologous TAP inhibitor.  Both claim that the heterologous TAP inhibitor may be BHV UL49.5, that the HSV comprises an intact US12, that the IE promoter is alpha-27, that the oHSV further comprises an additional heterologous gene such as GM-CSF that is operably associated with a promoter such as the CMV promoter, and both claim identical nucleic acid and genomic sequences comprised within the oHSV.  Both claim methods of using the oHSV to treat a cancer subject, such as one diagnosed with medulloblastoma.  The instant claims and the ‘059 claims are obvious variants of one another, and are not patentably distinct.

Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18-31, and 33-40 of U.S. Patent No. 10,105,404 in view of Manservigi et. al. (Manservigi R, et. al. Open Virol J. 2010 Jun 18;4:123-56.; hereafter “Manservigi”.)  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to variant oHSV which comprise functionally inactive ICP34.5 genes, Us11 gene associated with an IE promoter, and a heterologous TAP inhibitor.  The main difference is that the instant claims generically claim an additional heterologous gene capable of enhancing an anti-tumor response, while the ‘404 claims are drawn to that heterologous gene being IL-12.  However, such a difference would be obvious, given the oHSV art at the time of filing as evidenced by Manservigi.  Manservigi teaches various armed oHSV, including oHSV expressing IL-12 (Table 2; Sect. 4.2).  Looking at the remaining claims, both claim that the heterologous TAP inhibitor may be BHV UL49.5, that the HSV comprises an intact US12, that the IE promoter is alpha-27, that the oHSV further comprises an additional heterologous gene such as GM-CSF that is operably associated with a promoter such as the CMV promoter, and both claim identical nucleic acid and genomic sequences comprised within the oHSV.  Both claim methods of using the oHSV to treat a cancer subject, such as one diagnosed with bladder cancer or melanoma.  The instant claims and the ‘404 claims are obvious variants of one another, especially in light of the teachings of Manservigi, and are not patentably distinct.

Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18-31, and 33-40 of U.S. Patent No. 10,456,432. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to variant oHSV which comprise functionally inactive ICP34.5 genes, Us11 gene associated with an IE promoter, and a heterologous TAP inhibitor.  Both claim that the heterologous TAP inhibitor may be BHV UL49.5, that the HSV comprises an intact US12, that the IE promoter is alpha-27, that the oHSV further comprises an additional heterologous gene such as CD40L or GM-CSF that is operably associated with a promoter such as the CMV promoter, and both claim identical nucleic acid and genomic sequences comprised within the oHSV.  Both claim methods of using the oHSV to treat a cancer subject, such as one diagnosed with melanoma or medulloblastoma.  The instant claims and the ‘432 claims are obvious variants of one another, and are not patentably distinct.


Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-23 of U.S. Patent No. 11,147,846. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to variant oHSV which comprise functionally inactive ICP34.5 genes, Us11 gene associated with an IE promoter, and a heterologous TAP inhibitor.  Both claim that the heterologous TAP inhibitor may be BHV UL49.5, that the HSV comprises an intact US12, that the IE promoter is alpha-27, that the oHSV further comprises an additional heterologous gene such as TNF-alpha or GM-CSF that is operably associated with a promoter such as the CMV promoter, and both claim identical nucleic acid and genomic sequences comprised within the oHSV.  Both claim methods of using the oHSV to treat a cancer subject, such as one diagnosed with melanoma or medulloblastoma.  The instant claims and the ‘846 claims are obvious variants of one another, and are not patentably distinct.


Allowable Subject Matter
SEQ ID NOs: 21-30 appear to be free of the art of record insomuch that they are only disclosed by the Applicant-related disclosures noted in the obvious-type double patenting rejections.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Examiner, Art Unit 1648